DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 9, 16-19, 27, 30 and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spott et al., "Heterogeneously Integrated Distributed Feedback Quantum Cascade Lasers on Silicon", Photonics, 2016, pp. 1-10, Vol. 3, No. 2:35, MDPI.

Regarding claim 1, Spott et al. disclose: a light emitting device comprising a unipolar light emitter structured from materials arranged to provide light emission via intersubband transitions (quantum cascade laser) of a single type of carrier in either of the conduction band or valence band integrated with a foreign surface (integrated with silicon on nitride insulator) (Fig. 2, Abstract, page 2).

Regarding claim 5, Spott et al. disclose:  wherein the materials of the unipolar emitter comprise Group IV device layers including Ge, Si, or Sn (Si layer below the active QCL stages) (Fig. 2D, page 2).

Regarding claim 6, Spott et al. disclose: wherein the unipolar light emitter comprises a quantum cascade laser (Fig. 2, Abstract, page 2).

Regarding claim 9, Spott et al. disclose: wherein the unipolar light emitter emits light of a wavelength in selected from the group consisting of the wavelength 1 μm to 1 m, the mid-infrared wavelength range 2-20 μm (lasing peak at a wavelength range of 4.62 to 4.86 µm), the Terahertz regime, 20 μm to 1 mm, a wavelength near 1.55 μm, and a wavelength near 1.3 μm (page 6).

Regarding claim 16, Spott et al. disclose: wherein the active layers of the unipolar light emitter are epitaxially grown on the foreign surface (grown by metalorganic chemical vapor deposition) (page 3).

Regarding claim 17, Spott et al. disclose:  comprising a cladding layer (InP lower cladding) on the foreign surface (Fig. 2, page 3).

Regarding claim 18, Spott et al. disclose: wherein the materials are selected and arranged such that radiative relaxations dominate over non-radiative relaxations (inherent in order for the quantum cascade laser to emit a coherent laser beam).

Regarding claim 19, Spott et al. disclose: wherein the foreign surface comprises one of the group consisting of silicon, germanium, glass, sapphire, diamond, an oxide layer, a buffer layer, a waveguide on a substrate (silicon) (Fig. 2, page 2).

Regarding claim 27, Spott et al. disclose: wherein the foreign surface comprises silicon and wherein the unipolar light emitter comprises a quantum cascade laser heterogeneously integrated on the silicon with a silicon-on-nitride-on-insulator (SONOI) ultra-broadband waveguide platform (Fig. 2, page 2, second paragraph).

Regarding claim 30, Spott et al. disclose: wherein the foreign surface is a waveguide (SONOI waveguide) on a substrate (Si substrate), and further comprising a buffer layer (Si layer above SiN), bottom metal (bottom Pd/Ge/Pd/Au layer), active stages (active QCL stages), cladding above and below the active stages (InP upper and lower cladding), and a top metal (top Pd/Ge/Pd/Au) (Fig. 2, pages 2 and 3).

Regarding claim 34, Spott et al. disclose: wherein the substrate comprises silicon and the waveguide comprises silicon with buried oxide (thick SiO2) separating the silicon waveguide from the silicon substrate (Fig. 2, page 2).

Regarding claim 35, Spott et al. disclose: wherein the substrate comprises silicon and the waveguide comprises silicon with buried oxide (thick SiO2) and silicon nitride (thin Si3N4) separating the silicon waveguide from the silicon substrate (Fig. 2, page 2).

Regarding claim 36, Spott et al. disclose: wherein the substrate comprises silicon and the waveguide comprises silicon with silicon nitride (thin Si3N4) separating the silicon waveguide from the silicon substrate (Fig. 2, page 2).

Regarding claim 37, Spott et al. disclose: wherein the substrate comprises silicon and the waveguide comprises silicon nitride with silicon dioxide separating the silicon nitride waveguide (Si3N4 cladding can be considered part of the waveguide) from the silicon substrate (Fig. 2, page 2).

Regarding claim 38, Spott et al. disclose: comprising a substrate (Si substrate), bottom metal (bottom Pd/Ge/Pd/Au layer), active stages (active QCL stages), cladding above and below the active stages (InP upper and lower cladding), cladding around the active regions (cladding formed around the active stages) and a top metal (top Pd/Ge/Pd/Au) (Fig. 2, pages 2 and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Spott et al., "Heterogeneously Integrated Distributed Feedback Quantum Cascade Lasers on Silicon", Photonics, 2016, pp. 1-10, Vol. 3, No. 2:35, MDPI In view of Franz et al., "ZnCdSe/ZnCdMgSe Quantum Cascade Electroluminescence", Applied Physics Letters, 2008, Vol. 2, No. 12, AIP Publishing.

Regarding claim 2, Spott et al. do not disclose: wherein the materials comprise Group III-V device layers of (InxAlyGaz)0.5(AsuPvNw)0.5, where x+y+z=1, u+v+w=1.
Franz et al. disclose: wherein the materials comprise Group III-V device layers of (InxAlyGaz)0.5(AsuPvNw)0.5, where x+y+z=1, u+v+w=1 (InGaAs, y=0, v=0 and w=0) (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spott by using InGaAs as the material for the device layer since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a quantum cascade laser device emitting mid-infrared wavelength light.

Regarding claim 3, Spott et al. do not disclose: wherein the materials comprise Group III-V device layers, some of which contain Sb, of (InxAlyGaz)0.5(SbtAsuPvNw)0.5
Franz et al. disclose: wherein the materials comprise Group III-V device layers of (InxAlyGaz)0.5(SbtAsuPvNw)0.5, where x+y+z=1, t+u+v+w=1 (AlSb, x=0, z=0, u=0, v=0 and w=0) (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spott by using AlSb as the material for the device layer since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a quantum cascade laser device emitting mid-infrared wavelength light.

Regarding claim 4, Spott et al. do not disclose: wherein the materials of the unipolar emitter comprise Group II-VI device layers including Zn, Cd, or Hg with O, S, Se, or Te.
Franz et al. disclose: wherein the materials of the unipolar emitter comprise Group II-VI device layers including Zn, Cd, or Hg with O, S, Se, or Te (page 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spott by using ZnCdSe as the material for the device layer since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a quantum cascade laser device emitting mid-infrared wavelength light.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spott et al., "Heterogeneously Integrated Distributed Feedback Quantum Cascade Lasers on Silicon", Photonics, 2016, pp. 1-10, Vol. 3, No. 2:35, MDPI in view of Wingreen et al. (5,692,003).

Regarding claim 7, Spott et al. do not disclose: wherein the unipolar light emitter includes quantum dots or quantum dashes, rather than quantum wells, for light emission.
Wingreen et al. disclose: unipolar light emitting includes quantum dots for light emission (col 1, lines 43-54, claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spott by using a quantum dot active region instead of quantum wells in order to eliminate nonradiative photon decays.

Regarding claim 8, Spott et al. do not disclose: wherein the unipolar light emitter comprises a quantum dot cascade laser.
Wingreen et al. disclose: unipolar light emitting includes quantum dots for light emission (col 1, lines 43-54, claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spott by using a quantum dot active region instead of quantum wells in order to eliminate nonradiative photon decays.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spott et al., "Heterogeneously Integrated Distributed Feedback Quantum Cascade Lasers on Silicon", Photonics, 2016, pp. 1-10, Vol. 3, No. 2:35, MDPI in view of Williams et al. (9,728,930).

Regarding claim 15, Spott et al. do not explicitly disclose: wherein the active layers of the unipolar light emitter are wafer bonded to the foreign surface.
Willaims et al. disclose: wafer bonding active layers of quantum cascade laser to a GaAs wafer (col 17, lines 13-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spott by wafer bonding the active layer of the quantum cascade laser device to a silicon base in order to integrate the device with a waveguide.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Spott et al., "Heterogeneously Integrated Distributed Feedback Quantum Cascade Lasers on Silicon", Photonics, 2016, pp. 1-10, Vol. 3, No. 2:35, MDPI. In view of Malik et al., "Germanium-on-Silicon Mid-Infrared Arrayed Waveguide Grating Multiplexers", IEEE Photonics Technology Letters, 2013, pp. 1805-1808, Vol. 25, No. 18, IEEE.

Regarding claim 33, Spott et al. do not disclose: wherein the substrate comprises silicon and the waveguide comprises germanium.
Malik et al. disclose: germanium on silicon waveguide platform (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spott by using a germanium on silicon waveguide platform since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a quantum cascade laser coupled to a waveguide platform.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Spott et al., "Heterogeneously Integrated Distributed Feedback Quantum Cascade Lasers on Silicon", Photonics, 2016, pp. 1-10, Vol. 3, No. 2:35, MDPI.

Regarding claim 39, Spott et al. disclose: wherein the cladding above and below consists of InP (Fig. 2, pages 2 and 3).
Spott et al do not disclose:  the cladding around consists of SiN.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 

Regarding claim 40, Spott et al. disclose: wherein the unipolar light emitting device is part of a photonic integrated circuit (single photonic chip) (Fig. 2, page 2).
Spott et al. do not disclose: is integrated with passive waveguide regions comprised of III-V materials, is integrated with passive waveguide regions comprised of the same material which comprises the unipolar light emitter, is integrated with passive waveguide regions comprised of chalcogenide glasses or is integrated with passive or active waveguides or devices comprised of materials integrated after the unipolar light emitting device is integrated with the foreign surface (Fig. 2, pages 2 and 3).
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as III-V materials or chalcogenide glass for the passive waveguide regions based on its suitability for the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828